UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

GOVERNMENT EMPLOYEES INSURANCE CO., GEICO                                            Docket No.:
INDEMNITY CO., GEICO GENERAL INSURANCE                                               1:19-cv-05570-ENV-VMS
COMPANY and GEICO CASUALTY CO.,

                                                  Plaintiffs,
                    -against-

AXIAL CHIROPRACTIC, P.C.,
ACTION CHIROPRACTIC, P.C.,
BRUCE BROMBERG, D.C.,
LEFCORT MUA CHIROPRACTIC, P.C.,
BAYSIDE PHYSICAL THERAPY, CHIROPRACTIC, &
ACUPUNCTURE, P.L.L.C.,
LAWRENCE LEFCORT, D.C.,
KYUNG HEE YOO, P.T., L.Ac.,
GLENN ROSENBERG, D.C., P.C. d/b/a SOUTH SHORE
SPINAL CARE,
GLENN ROSENBERG, D.C.,
DAVID MARCUS COTY, D.C.,
ROBERT LUCA, D.C., and
ARCHER IRBY, D.C.,
                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

          THIS STIPULATION AND ACKNOWLEDGEMENT OF SERVICE is made by and

between Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO

General Insurance Co. and GEICO Casualty Co. (“Plaintiffs”), and Defendants Bayside Physical

Therapy, Chiropractic, & Acupuncture, P.L.L.C. (“Bayside”) and Kyung Hee Yoo, P.T., L.Ac.

(“Yoo”), by and through their respective undersigned counsel, as follows:

          1.        Counsel for Bayside and Yoo has agreed to accept service of Plaintiffs’ Amended

Complaint on behalf of Bayside and Yoo; and

          2.        Bayside and Yoo hereby waive any objections to the absence of a summons or of

service of the Amended Complaint under Fed. R. Civ. P. 4 and 5.
IT IS HEREBY STIPULATED AND AGREED BY:

 Dated: July 9, 2021                               Dated: July 9, 2021

 By: /s/ Steven T. Henesy                          By: _/s/ Stephen Strauss__
 Steven T. Henesy, Esq.                            Stephen Strauss, Esq.
 RIVKIN RADLER LLP                                 LAW OFFICE OF STEPHEN A. STRAUSS, P.C.
 926 RXR Plaza                                     329 New York Avenue, 2nd Floor
 Uniondale, NY 11556                               Huntington, New York 11743
 (516) 357-3308                                    (516) 745-1122
 Counsel for Plaintiffs Government Employees       Counsel for Defendants Bayside Physical
 Insurance Co., GEICO Indemnity Co., GEICO         Therapy, Chiropractic, & Acupuncture, P.L.L.C.
 General Insurance Company and GEICO               and Kyung Hee Yoo, P.T.
 Casualty Co.




                                               2
5358414.v2
